NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/16/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct, and therefore no serious burden exists to search such inventions.  This is not found persuasive because as indicated in the restriction mailed on 7/26/2021, the inventions in the Groups I-II include independent and distinct functional limitations, which are inventions that can be operated separately from each other.  The subject matter of such Groups differs and diverges from each other, such that patentable subject matter would be independent of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2021.
Claim Objections
Claim 6 is objected to because of the following informalities: on line 4, the limitation “said authenticator” should be --an authenticator--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on lines 2-3, the limitation “said unique parcel identification” should be --a parcel identification--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "said notification", "said parcel identification" and "said authenticator" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, these limitations need to be corrected since due to the specification, multiple instances of these limitation elements could be claimed.  Claim 18 needs to be clear if there is a single or plurality of these elements being claimed.  It appears claim 18 draws upon previous claims in the application, since these limitations appear to be used differently throughout the claims.
Claim 18 recites the limitation “a second unique compartment identification” which does not match the use of limitations with “unique compartment identification”, which can create interpretation confusion between the claims.  Correction is required.
Dependent claims are rejected as well due to their dependency.
Additionally, claim 20 recites the limitations "said broadcasted short messages emitted by said at least one autonomous compartments cluster", "said unique cluster identification" and "said first unique cluster identification" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Given that claims 18-20 are replete with 35 U.S.C. 112(b) errors, consideration and interpretation of the claims, as best understood, did not result in prior art found to properly be applied for further rejections of claims 18-20, as currently presented.
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 6 and 8 require correction before allowance due to their objections.
The following is a statement of reasons for the indication of allowable subject matter:
As the closest reference for claim 1, MILLER et al. (WO 2017/163018 A2) discloses (abstract) an electronic locker system for parcel 6 deposit and pick-up (claim 1 – FIG.1), comprising: 
at least one parcel locker 21 comprising at least one autonomous compartments cluster including at least one compartment 21 equipped with a door 23 and including a locking module 4/47 (pg.4, ll.16-19), which electronically controls locking and unlocking of said door and which establishes a local communication with at least one mobile device via a short distance communication (FIG.1- claim 1), wherein said locking module comprises:
an energy management module (i.e. power is saved by way of sleep mode – module is implicit to control power saving functions) that manages transitions of energy modes and allows said at least one autonomous compartments cluster to be run in a deep sleep mode (pg.49, ll.18-23 - number 7), and
a radio transceiver 45 equipped with an antenna (pg.12, ll.19-34).
MILLER fails to show:
energy management module that manages transitions of energy modes and allows said at least one autonomous compartments cluster to be run in a deep sleep mode or in a sleep mode and regularly allows a wake-up from said deep sleep mode to said sleep mode, and
at least one processor running a firmware that, while in said sleep mode, causes said radio transceiver to regularly emit a broadcasted short message receivable by said at least one mobile device.
	These critical features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        11/22/2021